Per Curiam.
In this case the Chief Justice, Mr. Justice Ellis and Mr. Justice Browne are of opinion that the final order herein, discharging the petitioner in habeas corpus proceedings, should be affirmed, while Mr. Justice Whitfield, Mr. Justice West and Mr. Justice Terrell are of opinion that the final order' should be reversed; and there being no prospect of a change of judicial opinion, the judgment should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 South Rep. 51, and Pensacola Electric Co. v. Humphreys, 61 Fla. 389, 54 South. Rep. 452.
An order will be entered affirming the final order to which the writ of error herein was taken.